— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Mullings, J.), rendered December 9, 2008, convicting *715him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea was not knowingly, voluntarily, and intelligently entered is unpreserved for appellate review (see People v Pellegrino, 60 NY2d 636, 637 [1983]; People v Trent, 74 AD3d 1370 [2010]). In any event, his plea was knowingly, voluntarily, and intelligently entered (see People v Morales, 60 AD3d 546 [2009]; see also People v Minaya, 54 NY2d 360, 365 [1981], cert denied 455 US 1024 [1982]; People v Perez, 35 AD3d 1030 [2006]; People v Torres, 222 AD2d 271 [1995]). Angiolillo, J.P., Dickerson, Hall and Austin, JJ., concur.